DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/20/2022, claims 1, 7, 11, 15 and 20 are amended, claims 8 and 16 are cancelled. Further previously given rejection related to 35 USC 101 is withdrawn.
Response to Arguments
Applicant’s arguments; see page 7 last 4 lines and page 8 first four lines of the remarks, filed on 1/20/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo (US Pub. No. 2020/0029318 A1). Guo states about  resources allocated for PSSCH, PSCCH and PSFCH can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155].
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of Lee et al. (US Pub. No. 2019/0045526 A1) and further in view of Guo (US Pub. No. 2020/0029318 A1).

	Regarding claim 1, Zhang teaches a sidelink communication method, comprising:
	determining, by a terminal device, a time frequency resource of a physical sidelink control channel (PSCCH) in a first time frequency unit; and receiving or transmitting, by the terminal device, the PSCC-1 on the time frequency resource (see claim 1, UE as a terminal device;…. determining, by a UE, a set of resources for Physical Sidelink Control Channel (PSCCH) transmission and a set of associated Physical Sidelink Shared Channel (PSSCH) resources, wherein the set of associated PSSCH resources is a set of resources for PSSCH transmission; determining, by the UE and in the set of resources for PSCCH transmission, a PSCCH time-frequency domain resource for PSCCH transmission; determining, by the UE and in the set of PSSCH resources associated with the set of resources for PSCCH transmission, a PSSCH time-frequency domain resource for PSSCH transmission; and transmitting, by the UE, corresponding information on the determined PSCCH time-frequency domain resource and PSSCH time-frequency domain resource; further see claim 2-5 wherein first time frequency unit can be set of subframes / time-frequency domain resource; further refer to [0006- 0013]); but Zhang fails to teach about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH, and the time domain resource occupied by the PSCCH partially overlaps with the time domain resource occupied by the PSSCH; however Lee states in claim 1 about … transmitting a V2X message for the another UE on a second subframe using a resource that does not overlap with a PSSCH resource, wherein the PSSCH resource is scheduled by the PSCCH and the RSRP measurement of the PSSCH resource is higher than a threshold (i.e. since RSRP is the average power of Resource Elements (RE) that carry cell specific Reference Signals (RS) over the entire bandwidth and RSRP is higher that threshold means good/strong signal with higher data speeds). It would have been obvious to one with ordinary skill, in the art before the can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Zhang in view of Lee to make system more standardized.

	Regarding claim 7, Zhang in view of Lee and Guo teaches as per claim 1, but Zhang is silent about wherein a time domain resource occupied by the PSSCH which is scheduled by the PSCCH is greater than a time domain resource occupied by the PSCCH; however Lee states in claim 1 about … transmitting a V2X message for the another UE on a second subframe using a resource that does not overlap with a PSSCH resource, wherein the PSSCH resource is scheduled by the PSCCH and the RSRP measurement of the PSSCH resource is higher than a threshold (i.e. since RSRP is the average power of Resource Elements (RE) that carry cell specific Reference Signals (RS) over the entire bandwidth and RSRP is higher that threshold ); Further Guo states as per Fig. 12 and [0155] about wherein a time domain resource occupied by the PSSCH which is greater than a time domain resource occupied by the PSCCH.

	Regarding claim 9, Zhang in view of Lee and Guo teaches as per claim 1, wherein the first time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; see Zhnag claim 2- 5 wherein first time frequency unit can be set of subframes.

	Regarding claim 18, a terminal device, comprising: a processor and a memory, the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 1; please refer to claim 1’s citations.

	Regarding claim 20, a non-transitory computer-readable storage medium configured to store a computer program, that enables a computer to execute the method according to claim 1; please refer to claim 1’s citations.

Claims 2- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of Lee et al. (US Pub. No. 2019/0045526 A1) and further in view of Guo (US Pub. No. 2020/0029318 A1) and in view of Yang (US Pub. No. 2021/0250931 A1).

Regarding claim 2, Zhang in view of Lee and Guo teaches about claim 1, but Zhang is silent about wherein the determining, by the terminal device, the time frequency resource of the PSCCH in the first time frequency unit comprises: determining at least one of the following information: a starting time domain symbol position of the PSCCH in the first time frequency unit, a number of time domain symbols occupied by the PSCCH in the first time frequency unit, an ending time domain symbol position of the PSCCH in the first time frequency unit, a frequency domain starting position of the PSCCH in the first time frequency unit, a frequency domain ending position of the PSCCH in the first time frequency unit, or a frequency domain resource length of the PSCCH in the first time frequency unit; however Yang in context with [0004] teaches in claim 5 in context with claims 1- 4;… the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units (i.e. resource unit as a first time frequency unit here) in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications….; see claim 5. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Zhang in view of Lee and Guo to make system more effective. Having a mechanism wherein the determining, by the 

	Regarding claim 3, Zhang in view of Lee and Guo and Yang teaches as per claim 2, wherein the determining, by the terminal device, the starting time domain symbol position of the PSCCH in the first time frequency unit comprising;
	determining, by the terminal device, the starting time domain symbol position of the PSCCH in the first time frequency unit according to a first parameter; the receiving or transmitting, by the terminal device, the PSCCH on the time frequency resource comprises: starting receiving or transmitting, by the terminal device, the PSCCH from the starting time domain symbol position determined in the first time frequency unit; Yang states in claim 1 about wireless communication device (i.e. terminal device) determining a sidelink channel resource unit of a sidelink channel according to a sidelink channel resource pattern table; and performing sidelink communications on the sidelink channel resource unit, wherein the sidelink channel resource pattern table (i.e. parameter) comprises a plurality of sidelink channel resource configuration patterns; now refer to claim 5.. the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications, and wherein the second starting position in the frequency domain is one of the following: a starting resource block (RB) and a starting available RB for sidelink communications…..

	Regarding claim 4, Zhang in view of Lee and Guo and Yang teaches as per claim 3, wherein the first parameter comprises an integer K , K indicates a first time domain symbol for receiving the PSCCH; Yang see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a K here.

	Regarding claim 5, Zhang in view of Lee and Guo and Yang teaches as per claim 3, wherein the first parameter is determined by protocol pre-configuration information or configuration information of a network device; Yang see claim 3. 

claim 6, Zhang in view of Lee and Guo and Yang teaches as per claim 2, wherein the starting time domain symbol position of the PSCCH in the first time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the first time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the PSCCI in the first time frequency unit is represented by indication information about a size of the frequency domain resource; Yang in context with [0152] refer to [0153] index information; further see [0156, 0160- 0161, 0197].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2019/0069200 A1) in view of Lee et al. (US Pub. No. 2019/0045526 A1) and further in view of Guo (US Pub. No. 2020/0029318 A1) and in view of in view of Zhang et al. (US Pub. No. 2021/0314933 A1), hereafter Zhang-1.

	Regarding claim 10, Zhang in view of Lee and Guo teaches as per claim 1, but Zhang is silent about wherein the first time frequency unit comprises a system bandwidth, a bandwidth part (BWP), or a frequency domain unit composed of a specific number of sub-bands in a frequency domain; however Zhang-1 states in [0115] about time-frequency resource as a BWP. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang-1 with the teachings of Zhang in view of Lee and Guo .

Claims 11- 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub. No. 2021/0250931 A1) in view of Lee et al. (US Pub. No. 2019/0045526 A1) and further in view of Guo (US Pub. No. 2020/0029318 A1).

	Regarding claim 11, Yang teaches a sidelink communication method, comprising:
	determining, by a network device, a first parameter; and transmitting, by the network device, the first parameter to a terminal device, wherein the first parameter is used by the terminal device to determine a time domain symbol starting position of a physical sidelink control channel (PSCCH) in a time frequency unit (in context with [0004] refer to see claim 3; wireless communication node as a network device; side link channel resource pattern table can be a first parameter; here sidelink channel can be PSCCH; see claim 2 hence sidelink channel resource pattern table can be for PSCCH; now refer to claim 1 and 8 wherein wireless communication device can be a terminal device which determines based on wireless communication node indication about sidelink channel resource unit (i.e. time frequency unit); refer to claim 4 wherein the plurality of sidelink channel resource configuration patterns each is used to indicate a configuration of at least one sidelink channel resource unit of at least one sidelink channel; claim 5  wherein the configuration of the sidelink channel resource unit comprises at least one of following: a first number of first resource units in the time domain, a second number of second resource units in the frequency domain, a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications……..); but Yang fails to teach about wherein a time domain resource occupied by the PSCCH is different from a time domain resource occupied by a physical sidelink shared channel (PSSCH) which is scheduled by the PSCCH, and the time domain resource occupied by the PSCCH partially overlaps with the time domain resource occupied by the PSSCH; however Lee states in claim 1 about … transmitting a V2X message for the another UE on a second subframe using a resource that does not overlap with a PSSCH resource, wherein the PSSCH resource is scheduled by the PSCCH and the RSRP measurement of the PSSCH resource is higher than a threshold (i.e. since RSRP is the average power of Resource Elements (RE) that carry cell specific Reference Signals (RS) over the entire bandwidth and RSRP is higher that threshold means good/strong signal with higher data speeds). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Yang to make system more standardized; but Yang is silent about PSCCH resource is different than  PSCCH one and the time domain resource occupied by the PSCCH partially overlaps with the time domain resource occupied by the PSSCH; however Guo states as per Fig. 12 and can be adjacent in a time domain or a non-adjacent in time domain, which would result in different alternatives for the resource configuration. The resource for PSSCH and PSCCH can have symbol overlap in a time domain but occupy different resource blocks (PRBs) in a frequency domain; see [0156] in context with [0154- 0155]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guo with the teachings of Yang in view of Lee to make system more standardized.

	Regarding claim 12, Yang in view of Lee and Guo teaches as per claim 11, wherein Yang states about the determining, by the network device, the first parameter comprises: acquiring, by the network device, a starting time domain symbol position which is configured for at least one terminal device and is available for transmitting the PSCCH in a time frequency unit (already discussed above in context with [0004] refer to see claim 3; wireless communication node as a network device; side link channel resource pattern table can be a first parameter; here sidelink channel can be PSCCH; see claim 2 hence sidelink channel resource pattern table can be for PSCCH; now refer to claim 1 and 8 wherein wireless communication device can be a terminal device which determines based on wireless communication node indication about sidelink channel resource unit; refer to claim 4 wherein the plurality of sidelink channel resource configuration patterns each is used to indicate a configuration of at least one sidelink channel resource unit of at least one sidelink channel; claim 5  wherein the configuration ); and determining, by the network device, a maximum value M of starting time domain symbol positions of the at least one terminal device available for transmitting the PSCCH as the first parameter, wherein M is an integer; see [0136]…. The starting symbol of each of the plurality of sidelink channel resource units is defined by N+i×n.sub.i, wherein N is a position of the first symbol in the time slot that is used for sidelink communication, ni is the number of first resource units in the i-th sidelink channel resource unit, and i is a non-negative integer; further see [0142] here N as a M here.

	Regarding claim 13, Yang in view of Lee and Guo teaches as per claim 11, further Yang states about comprising:
	transmitting, by the network device, at least one of the following information to the terminal device: a starting time domain symbol position of the PSCCH in a time frequency unit, a number of time domain symbols occupied by the PSCCH in a time frequency unit, an ending time domain symbol position of the PSCCH in a time frequency unit, a frequency domain starting position of the PSCCH in a time frequency unit, a frequency domain ending position of the PSCCH in a time frequency unit, or a frequency domain resource length of the PSCCH in a time frequency unit; (already , a first starting position in the time domain, and a second starting position in the frequency domain, wherein the first starting position in the time domain is one of the following in a time slot: a starting symbol and a starting available symbol for sidelink communications……...).

	Regarding claim 14, Yang in view of Lee and Guo teaches as per claim 13, further Yang states about wherein the starting time domain symbol position of the PSCCH in the first time frequency unit is represented by index information of a time domain symbol or an offset relative to a specific time domain symbol, and/or the starting position of the frequency domain of the PSCCH. in the first time frequency unit is represented by index information of a frequency domain unit or an offset relative to a specific frequency domain unit, and/or the frequency domain resource length of the 

	Regarding claim 15, Yang in view of Lee and Guo teaches as per claim 11, but Yang is silent about wherein a time domain resource occupied by the PSSCH which is scheduled by the PSCCH is greater than a time domain resource occupied by the PSCCH; however Lee states in claim 1 about … transmitting a V2X message for the another UE on a second subframe using a resource that does not overlap with a PSSCH resource, wherein the PSSCH resource is scheduled by the PSCCH and the RSRP measurement of the PSSCH resource is higher than a threshold (i.e. since RSRP is the average power of Resource Elements (RE) that carry cell specific Reference Signals (RS) over the entire bandwidth and RSRP is higher that threshold means good/strong signal with higher data speeds); Further Guo states as per Fig. 12 and [0155] about wherein a time domain resource occupied by the PSSCH which is greater than a time domain resource occupied by the PSCCH.

	Regarding claim 17, Yang in view of Lee and Guo teaches as per claim 11, wherein the first time frequency umit comprises a time slot, a subframe or a time unit composed of a specific number of time domain symbols in a time domain; Yang see [0093- 0094] symbols.

claim 19, a network device, comprising: a processor and a memory, the memory is configured to store a computer program, the processor is configured to call and run the computer program stored in the memory, and execute the method according to claim 11; please refer to claim 11’s citations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468